Title: To James Madison from James Monroe, 11 August 1803
From: Monroe, James
To: Madison, James



No. 12
Sir,
London August 11. 1803
I expected to have been presented to the King at the last levee according to the intimation of Lord Hawkesbury at our interview on my arrival; but the day before the levee Mr. Hammond called to express the regret of Lord Hawkesbury that the death of Lord Bristol the father of Lady Hawkesbury, which was known only the night before, put it out of his Lordships power to accompany me to the court next day; that he hoped it would not be disagreeable to me to postpone the presentation till the next levee, which would be in a fortnight. I assured him that it would be perfectly agreeable to me to wait the time proposed & that I should be happy to accommodate it to his Lordships convenience. The levee is on wednesday next, when I shall be presented as Mr. Sumter informs me from a conversation he had with Mr. Hammond, at my request, on that subject yesterday.
I enclose you a copy of a note from Lord Hawkesbury announcing the blockade of the Weser which I communicated to our consuls. An error which you will find noticed in my reply to it, was corrected on being made known to him. Mr. Baring to whom this is committed, who visits America on the subject of the contract of the house of Hope & Co: for the Stock to be created under our convention with France, will inform you of the manner in which the power committed to us, to draw two millions of dollars is, or may be, applied to the object of that convention. If the treaty & conventions are ratified this application will for ever be a dormant act; if they are not, which however I presume cannot be the case, we can never loose by it, as it secures the means of effecting farther arrangements relative to the object. I most earnestly hope that the whole will be ratified, with promptitude, without any proposition of amendment or change, since I think the acquisition too important to be put at hazard by an attempt to correct any errors we may have committed. You will excuse my anxiety on this subject, which be assured is not excited, by light considerations. Mr. Baring will communicate to you the state of the war between the parties, a subject that I have never had time to attend to in my past communications; nor did I deem it very important as we have so little to do with it. I am with great respect & esteem your Mo. hle. Srt.
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC in a clerk’s hand, signed by Monroe; docketed by Wagner as received 29 Sept. For enclosures, see nn. 1 and 2.



   
   Monroe enclosed a copy of Hawkesbury’s 26 July 1803 note (4 pp.) announcing the British blockade of the Weser River until such time as the “French Troops will evacuate the positions which they now occupy on Parts of the Banks of the Weser.”



   
   In Monroe’s 30 July reply to Hawkesbury’s announcement (1 p.; docketed by Wagner), a copy of which is enclosed, Monroe pointed out that although the note was directed to him, the body of the missive was addressed to Christopher Gore. Monroe wished the oversight corrected, “to prevent the appearance of my having anticipated my functions.”



   
   For the role of Alexander Baring and Hope & Company in the financial arrangements for funding the Louisiana Purchase, see Ralph W. Hidy, The House of Baring in American Trade and Finance (Cambridge, Mass., 1949), pp. 33–34, and Marten G. Buist, At Spes Non Fracta: Hope & Co., 1770–1815 (The Hague, 1974), pp. 188–90.


